Citation Nr: 0020789	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-04 758 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the posterior malleolus of the 
right ankle.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active duty for training (ADT) from July 17 
to July 31, 1976 and from July 21 to August 4, 1979.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
March 1998 rating decision of the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO) which denied the 
claims of service connection for a low back disability and an 
evaluation in excess of 10 percent for the right ankle 
disability.  


FINDINGS OF FACT

1.  The additional evidence concerning a low back disability 
received into the record after November 1979 is new and 
material, as it bears directly and substantially on the 
specific matter at hand.  

2.  Chronic mechanical low back pain with degenerative 
changes are shown to be related to the appellant's service-
connected right ankle disability.  

3.  The right ankle disability is manifested by marked 
limitation of motion and functional loss due to pain.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for a 
low back disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

2.  The appellant's chronic mechanical low back pain with 
degenerative changes are proximately due to or the result of 
his service-connected right ankle disability.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. §§ 3.310 (1999).  

3.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the posterior malleolus of the right ankle are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  

The appellant had previously sought service connection for a 
low back disorder.  In November 1979, the Board denied the 
claim.  Decisions of the Board are final, 38 U.S.C.A. 
§ 7104(a), unless the appellant submits new and material 
evidence to reopen the claim.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203 (1999).  VA must (1) 
determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the Board must determine whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(it must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since November 1979, the record shows receipt of 
additional evidence discussing in some manner the low-back-
disorder claim.  For example, although much of the medical 
evidence of record is simply cumulative because it adds 
support to the accepted proposition that the appellant has a 
current low back disability, the record also includes many 
statements by medical professionals discussing the 
relationship between the low back disability and the service-
connected right ankle disorder.  This additional evidence is 
new and material as it may provide a more complete picture of 
the circumstances surrounding the origin of the claimed 
disability.  The claim of service connection for a low back 
disability is therefore reopened.  

With the claim reopened, the next question is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  This evidentiary threshold is rather low, 
requiring only that a claim be plausible or capable of 
substantiation and that it be plausible.  Hensley v. West, 
No. 99-7029, slip op. at 13 (Fed. Cir. May 12, 2000) (citing 
Murphy, 1 Vet. App. at 81); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  There must be competent medical evidence of 
a current disability, lay or medical evidence of incurrence 
or aggravation of a disease or injury in service, and 
competent medical evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
Hensley, No. 99-7029, slip op. at 13 (Fed. Cir. May 12, 
2000); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997) (claim may also be 
well grounded if the condition is observed in service or 
during an applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology); Jones v. Brown, 7 Vet. App. 134, 137 (1994) 
(a well-grounded secondary service-connection claim requires 
medical evidence supporting alleged causal relationship 
between the service-connected disorder and the disorder for 
which secondary service connection is sought); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993) (type of evidence 
required depends on issue presented).  If the appellant does 
not meet this burden, VA cannot assist him in development of 
evidence pertinent to the claim.  Morton v. West, 12 Vet. 
App. 477, 485 (1999).  

The evidence clearly indicates that the appellant has a 
current low back disability.  VA hospital records in January 
1979 and in July and August 1979 showed low back pain, slight 
sacroiliac joint sclerosis.  In August 1980, VA clinical 
records noted mild degenerative changes.  A private osteopath 
in a July 1997 statement remarked that the appellant had low 
back pain.  VA examination in August 1997 included a 
diagnosis of lumbosacral back pain with marked limitation of 
motion.  VA clinical records from November 1997 to November 
1998 discussed low back pain.  A July 1999 private 
examination report contained a diagnosis of chronic 
mechanical low back pain.  VA examination in September 1999 
discussed degenerative changes affecting the lumbar spine.  
These findings satisfy the initial element of a well-grounded 
claim.  

As to the second element of a well-grounded claim, the 
service medical records are silent as to any low back 
complaint or symptomatology.  The service medical records do 
indicate, though, that the appellant suffered a right ankle 
injury, the residuals of which are now service connected.  He 
maintains that his low back disability began soon after the 
injury and is related to an impairment of his gait caused by 
the right ankle disability.  The truthfulness of this 
evidence must be presumed when determining whether a claim is 
well grounded, thereby satisfying the second element of a 
well-grounded claim.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The third element of a well-grounded claim requires competent 
medical evidence linking the current low back disability to 
service or to the service-connected right ankle disability.  
VA hospital records from January and February 1979 revealed 
diagnoses of low back pain secondary to poor posture and 
minimal degenerative changes and the opinion of an examiner 
relating the poor posture to the service-connected right 
ankle disability.  As this opinion links the current low back 
disability to the service-connected right ankle disability, 
via poor posture, it satisfies the third and final element of 
a well-grounded claim.  

Because all three elements of a well-grounded claim are 
satisfied, VA has a duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a).  The 
appellant has informed the RO of the medical facilities and 
professionals that have treated him for his low back 
complaints, and the RO has obtained copies of the medical 
records relevant to that treatment.  Moreover, the RO has 
scheduled the appellant for VA examination, the most recent 
was conducted in September 1999.  Based on this information 
from the record, VA has satisfied its duty to assist.  On 
review, the Board sees no areas in which further development 
may be fruitful.  

As to the merits of the claim, the record includes several 
documents containing medical opinion regarding the central 
inquiry of this case: the claimed relationship between the 
appellant's current low back disability and his service-
connected right ankle disability.  

Those attesting to such a relationship include:  

? VA hospital records from January and February 1979 
showing diagnoses of low back pain secondary to poor 
posture and minimal degenerative changes.  It was the 
opinion of an examiner that the poor posture was due to 
the appellant's service-connected right ankle 
disability.  

? VA clinical record in January 1979, in which it was 
noted that the appellant stated he had back pain 
related to right ankle swelling.  

? VA clinical records in December 1979 noting that the 
appellant complained of right ankle and low back pain, 
with no previous back injury.  

? VA clinical records in July and December 1980 
indicating that the appellant complained of right ankle 
pain causing back pain.  

? A June 1997 medical statement, in which a private 
osteopath reported that he had reviewed the service and 
VA medical records and that foot and ankle problems 
were the most common etiologic factor in altered 
mechanics of the low back.  The osteopath concluded 
that "[t]here is absolutely no question in my mind 
that [the appellant] has secondary low back pain as a 
result of the gait-affected mechanical disturbances in 
his right ankle."  

? VA examination in August 1997 with a diagnosis of 
lumbosacral back pain, indicating that chronic ankle 
problems could create a low back strain.  

? A July 1998 medical statement from a private physician 
indicating that the appellant's lower extremity 
problems resulting in gait abnormality could contribute 
to his back pain.  

? The appellant's August 1998 hearing testimony, in which 
he stated his low back pain was related to the service-
connected right ankle disability.  

? A July 1999 medical statement, in which a private 
physician reported chronic mechanical low back pain and 
opined that abnormal gait produced by the right ankle 
disability will biomechanically trigger a low back 
problem, based on the cumulative effect.  

Other evidence includes medical opinion adverse to the 
appellant's claim:

? VA examination in May 1998, concluding that there was 
no relationship between the appellant's "subjective" 
low back pain and the service-connected right ankle 
disability.  

? VA examination in September 1999, indicating that it 
was the opinion of the examiners that the degenerative 
changes and discomfort due to the low back disability 
were part of a pre-service scoliosis and the 
appellant's overall physical state, and not to his 
service-connected right ankle disability.  

The VA clinical records in January and December 1979 and in 
July and December 1980, noting that the appellant himself 
stated he had back pain related to right ankle swelling, 
cannot serve as probative evidence because it represents 
information simply recorded by a medical examiner, unenhanced 
by additional medical comment by the examiner.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  Moreover, his hearing 
testimony in August 1998 is not probative since the record 
does not indicate that he possesses the requisite medical 
skill, training or expertise to offer what is essentially a 
medical opinion concerning medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The probative evidence in this case, weighing in favor of the 
claim, then, includes VA hospital records in January and 
February 1979 and the June 1997 private medical statement, 
both of which linked the appellant's right ankle disability 
to his low back disability.  In addition, the VA examination 
in August 1997 suggested that chronic ankle problems could 
create a low back strain, the July 1998 private medical 
statement indicated that lower extremities with a gait 
abnormality could contribute to back pain, and the July 1999 
private medical statement opining that abnormal gait produced 
by a right ankle disability will trigger a low back problem.  
These findings and opinions strongly favor a grant of service 
connection.  Opposing these findings and conclusions are VA 
examination in May 1998 and September 1999, indicating that 
the low back pain was either "subjective" or that, whatever 
low back disorder did exist, it pre-existed service and was 
not related to the service-connected right ankle disability.  
It does not appear, though, that the examiners in September 
1999 reviewed the claims file; if they had, it would have 
been apparent that the record does not show a pre-existing 
low back disorder.  In the end, the two VA examinations do 
not outweigh the other evidence, discussed above, that 
supports service connection.  Based on this analysis of the 
evidence of record, it is the Board's determination that the 
evidence supports the claim of service connection for a low 
back disability secondary to the appellant's service-
connected right ankle disability.  

II.  Increased Evaluation for the Right Ankle Disability

During a period of ADT in 1976, the appellant sustained 
injury to his right ankle.  By November 1977 rating decision, 
the RO granted service connection for residuals of a right 
ankle fracture.  Initially, the RO assigned the disability a 
noncompensable evaluation, but in September 1978, the RO 
increased the evaluation to 10 percent under the criteria of 
Code 5271.  By rating decision in 1979 and 1980, the RO 
continued the 10 percent rating.  In December 1997, the 
appellant again applied for an increased evaluation.  

The claim is well grounded under 38 U.S.C.A. § 5107(a) as it 
is not inherently implausible.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (contention of an increase in disability 
severity renders claim well grounded).  The Board finds that 
VA has satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim and sees no area 
where further development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of a veteran's 
claim, or the evidence is in relative equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The relevant facts in this case include the following:

? June and July 1997 VA clinical records, in which it was 
noted that the appellant complained of continuing right 
ankle pain.  Examination revealed degenerative joint 
disease and range of motion on painful eversion.  

? A June 1997 x-ray study of the right ankle showing 
minimal hypertrophic change at the interosseous 
ligament insertion and superior margin of the distal 
tibiofibular joint.  The ankle mortise appeared intact.  
There were no fractures or destructive lesions.  

? A July 1997 statement, in which a private osteopath 
noted that the appellant had pain and mechanical 
problems with the right ankle since service.  

? VA examination in August 1997 showing that the 
appellant complained of right ankle swelling and pain 
after prolonged standing.  Examination revealed the 
ankles appeared normal and symmetrical without 
swelling.  The range of motion was described as normal 
with 30 degrees extension, 15 degrees flexion, 25 
degrees inversion, and 10 degrees eversion.  The 
impression was history of fracture of the right ankle 
in 1976 with pain and swelling intermittently ever 
since, but no objective abnormality.  

? VA clinical records in October 1997 noting pain 
secondary to the right ankle and osteoarthritis of the 
joint for which the appellant took Motrin.  

? VA examination in May 1998 indicating that the 
appellant complained of daily pain, swelling, and 
incoordination, the need to use shoe inserts, and 
weakness and fatigue related to pain.  Examination of 
the right ankle revealed slight tenderness about the 
medial malleolus and the ligament area directly below.  
Active range of motion was 10 degrees dorsiflexion, 45 
degrees plantar flexion, normal inversion and eversion.  
The examiner commented that the right ankle was status 
post fracture with subjective residuals and mild 
functional impairment.  

? In July 1998, a private physician noted that the 
appellant complained of right ankle pain treated with 
various shoe inserts.  On examination, the ankle had 
some increased circumference on the contralateral side 
and some diffuse tenderness.  It was also noted that he 
had an antalgic gait and that x-ray studies showed 
evidence of a healed fracture with irregularity around 
the distal syndesmosis and fibula.  The impression was 
ongoing ankle pain.  

? VA clinical records in August 1998 showed complaints of 
right ankle swelling and normal range of motion.  

? The transcript of an August 1998 hearing, in which the 
appellant stated that he had right ankle pain, limited 
motion, swelling, and fatigue.  He noted he had to 
limit his time standing or walking to prevent increased 
symptoms, sometimes to about 20 minutes, and that he 
used shoe inserts and high-topped shoes for support.  

? In July 1999, a private physician stated that the 
appellant complained of right ankle pain, stiffness, 
limited motion, intermittent swelling when standing for 
prolonged periods.  Examination revealed bimalleolar 
induration, 8 degrees dorsiflexion, 30 degrees plantar 
flexion, 10 degrees of inversion and eversion, marked 
tenderness, and no ligamentous instability.  The 
diagnostic impression was status post fracture of the 
right ankle with a residual limitation of motion and 
chronic pain.  

? VA examination in September 1999 revealed the appellant 
had increased limitation of motion on standing, 
sitting, and walking; he walked with a minimal limp 
involving the right lower extremity.  The right ankle 
had approximately five degrees limitation of 
dorsiflexion and 10 degrees of plantar flexion on the 
right.  The examiner noted an approximate 30 to 40 
percent limitation of subtalar motion and that all 
motions were accomplished without evidence of pain on 
movement.  The assessment was a 10 percent impairment 
with respect to the ankle.  

Pursuant to Diagnostic Code 5271, moderate limitation of 
motion of the ankle warrants a 10 percent evaluation.  A 20 
percent evaluation may be assigned for marked limited motion 
of the ankle.  38 C.F.R. § 4.71a.  The standardized 
description of ankle joint measurement corresponds to 
dorsiflexion from zero to 20 degrees and plantar flexion from 
zero to 40 degrees.  38 C.F.R. § 4.71.  

The measurements contained in the evidence summarized above 
obviously show some limited motion.  With respect to 
dorsiflexion, VA examination in August 1997 showed 15 
degrees; VA examination in May 1998, 10 degrees; VA clinical 
records, in August 1998 normal dorsiflexion; the July 1999 
private physician's statement, eight degrees; and VA 
examination in September 1999, five degrees.  These findings 
show a reduction of dorsiflexion of between five and 15 
degrees.  With respect to plantar flexion, VA examination in 
August 1997 showed 30 degrees; VA examination in May 1998 45 
degrees plantar flexion; VA clinical records in August 1998 
normal range of motion; a July 1999 private physician's 
statement  30 degrees plantar flexion; and VA examination in 
September 1999 10 degrees.  These findings show a reduction 
of dorsiflexion of up to 30 degrees.  Together, the 
measurements reveal a moderate limitation of motion 
warranting the currently assigned 10 percent evaluation 
through July 1999.  On September 1999 VA examination, the 
range of motion was more significantly reduced and 
corresponded to marked impairment as required for a 20 
percent evaluation under the criteria of Code 5271.  

Because the criteria of Code 5271 provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable to the claim.  The Board is 
therefore required to also consider the functional loss due 
to pain associated with any limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  A finding of such 
symptomatology must be supported by adequate pathology and 
evidenced by the visible behavior of the appellant 
undertaking the motion.  38 C.F.R. § 4.40.  VA examination in 
August 1997 showed that the appellant had swelling and pain 
in his right ankle after prolonged standing.  VA examination 
in May 1998 indicated that he had weakness and fatigue in the 
right ankle related to pain.  The July 1999 private 
physician's statement revealed that the appellant had 
complained of stiffness, limited motion, intermittent 
swelling in the right ankle when standing for prolonged 
periods.  These findings suggest that he suffers some 
functional loss due to the limitation of motion in the right 
ankle, thereby warranting an increase in the evaluation to 
20 percent under Code 5271.  The September 1999 VA examiner 
noted specifically, however, that all motion was accomplished 
without evidence of pain on movement.  Thus, a further 
increase above 20 percent is not warranted based on 
consideration of functional loss due to pain.  

Other diagnostic codes offer further criteria that might 
permit a higher evaluation.  Under Diagnostic Code 5270, an 
evaluation in excess of 10 percent may be assigned for 
ankylosis of the ankle.  Under Diagnostic Code 5272, an 
evaluation in excess of 10 percent may be assigned for 
ankylosis of the subastragalar or tarsal joint.  Under 
Diagnostic Code 5273, such an evaluation may be assigned for 
marked deformity of a malunion of os calcis or astragalus.  
Under Diagnostic Code 5274, astragalectomy may permit a 20 
percent evaluation.  38 C.F.R. § 4.71a.  However, the 
evidence does not show that ankylosis of the ankle or the 
subastragalar or tarsal joint, marked deformity of the 
malunion of os calcis or astragalus, or astragalectomy 
manifests the right ankle disability.  Therefore, an 
evaluation in excess of 10 percent is not appropriate under 
the criteria of Diagnostic Codes 5270, 5272, 5273, and 5274.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disability 
is reopened.  

Service connection for chronic mechanical low back pain with 
degenerative changes is granted.  

A 20 percent evaluation for residuals of a fracture of the 
posterior malleolus of the right ankle is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

